Citation Nr: 1725553	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to service connection for a noncompensable dental disability for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for dental/jaw damage with missing front teeth.  Initially, the Veteran appealed three issues to the Board; however, prior to certification to the Board, the RO granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The Board notes that a claim of entitlement to service connection for a dental disability for compensation purposes must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  Therefore, the Board has recharacterized the issues remaining on appeal as reflected on the title page.

The issue of entitlement to an increased rating for residuals of a right mandible fracture, to include a chin scar, enamel damage, and dental abscesses, has been raised by the record in the Veteran's January 2016 statement in support of his claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran sustained in-service trauma that resulted in missing teeth; however, the loss of teeth was not due to the loss of substance of the body of the maxilla or mandible, and the missing teeth are replaceable.

2.  The Veteran is entitled to VA outpatient dental treatment for missing teeth, which resulted from sustaining in-service trauma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).

2.  The criteria for entitlement to service connection for a noncompensable dental disability for purposes of receiving VA outpatient dental treatment (eligible under Class II(a)) have been met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2013.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in February 2014.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, and his contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided with a VA examination in June 2013.  The examiner submitted an addendum opinion in July 2013.  Review of the examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board notes that, in this case, the RO explicitly adjudicated, and denied, the claim of entitlement to service connection for a dental disability for compensation purposes, but did not explicitly address, or refer, the claim of entitlement to service connection for a dental disability for treatment purposes.  Although the RO did not explicitly adjudicate the claim of entitlement to service connection for a dental disability for treatment purposes, the Board finds that, given the favorable outcome of this decision (grant of service connection for treatment purposes), the Veteran has suffered no prejudice that would warrant a remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with adjudicating this appeal.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation is only available for certain types of dental and oral conditions, which are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth may be compensable under Diagnostic Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity."  However, this rating code only applies to bone loss as a result of trauma or disease such as osteomyelitis, but does not apply to bone loss as a result of periodontal disease; as such loss is not considered disabling.  Id. at DC 9913; see also Simington v. West, 11 Vet. App. 41, 44 (1998).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381; 38 U.S.C.A. § 1712; see Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005).  Acute periodontal disease will not be considered service connected for treatment purposes.  38 C.F.R. § 3.381(e).

For the purposes of determining whether a veteran has eligibility for outpatient dental treatment, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d. 802 (Fed. Cir. 2010).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.
III.  Service Connection for a Dental Disability for Compensation Purposes

The Veteran seeks service connection for a dental disability for compensation purposes.  He argues that his current disability is related to treatment he received to repair a fractured mandible sustained during his active military service.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the Veteran's current dental condition is not considered to be a service-connected disability for compensation purposes and, consequently, his service connection claim for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the facts are not in dispute.  The Veteran's service treatment records reflect that he was attacked by 3 unknown assailants in March 1961.  He sustained a fracture of the right condyle of the mandible.  Treatment consisted of fixating and immobilizing his jaws for several weeks and allowing the condyle to heal.

The Veteran was provided with a VA examination in June 2013.  The Veteran reported that when medical personnel attempted to repair his front teeth, two of them broke unexpectedly.  The VA examiner indicated that it was possible that the Veteran's teeth could have been partially broken during the incident and then broke all the way when the Army dentist tried to fix them.  The examiner noted that the Veteran is missing many teeth.  The examiner determined that there was a 50 percent or greater probability that some of the Veteran's missing teeth were lost as a result of the incident that resulted in his damaged jaw process, but also stated that the other missing teeth were probably the result of other circumstances.

The VA examiner provided an addendum opinion in July 2013.  The examiner indicated that insufficient documentation exists to determine which teeth were damaged in the incident and further stated that it was also impossible to determine this based on the Veteran's current dental status.  Regardless, the examiner went on to state that "technically, from a treatment standpoint, exactly which maxillary teeth (which would include #s 2-15) were damaged 40 years ago doesn't really matter in the sense that the only treatment that can be provided at this point is to extract what few remaining upper teeth [the Veteran] has and make a denture."

The Board notes that the June 2013 VA medical opinion, and the associated July 2013 addendum, is highly probative, as it represents the conclusions of a licensed dentist, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.

Here, the Board finds that a preponderance of the evidence is against a finding that service connection for a dental disability for compensation purposes is warranted, and the claim must be denied.  While the evidence reflects that the Veteran had an in-service trauma resulting in loss of teeth, there is no evidence of sustained loss of substance of the body of the maxilla or mandible, resulting in loss of teeth during service.  The teeth are also shown to be replaceable.  Thus, the Veteran does not have a compensable dental condition for VA purposes.  See 38 C.F.R. § 4.150.  As noted above, the Veteran is currently service-connected for residuals of a fractured mandible (under Diagnostic Code 9904) for compensation purposes and the Board has referred his claim for an increased rating to the AOJ for appropriate action.

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim of entitlement to service connection for a dental disability for compensation purposes must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Service Connection for a Dental Disability for Treatment Purposes

Despite the above denial of service connection for compensation purposes, the Board finds that entitlement to service connection for a noncompensable dental disability for the purpose of obtaining VA outpatient dental treatment is warranted.

Certain dental conditions, such as replaceable missing teeth, or other disabilities that are noncompensably rated under 38 C.F.R. § 4.150, may be service-connected for purposes of Class II or Class II(a) outpatient dental treatment under 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(b); see Simington v. West, 11 Vet. App. 41 (1998).  Eligibility for outpatient dental treatment under Class II(a) classification is authorized for those Veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma.  38 C.F.R. § 17.161(c).  Class II(a) eligibility enables the Veteran to receive any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable dental condition or disability.  Id.

As noted above, trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); see VAOGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d 802 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Here, the June 2013 VA examiner determined that it was at least as likely as not that some of the Veteran's missing teeth were lost as a result of the in-service incident that resulted in his damaged jaw process.  Although the examiner noted that insufficient documentation exists to determine exactly which maxillary teeth were damaged in the incident (albeit identifying teeth numbers 8 and 9 based on the Veteran's credible statements), the examiner indicated that the only treatment available to correct this condition makes resolution of this question irrelevant.

Based on the foregoing, the Board concludes that this type of dental trauma is contemplated by 38 C.F.R. § 17.161(c).  The Veteran has provided credible evidence as to the in-service injury, and the June 2013 VA examiner provided a competent and probative medical opinion on the matter.

Accordingly, the Board finds that the criteria for establishing service connection for a noncompensable dental disability for purposes of receiving VA outpatient dental treatment under Class II(a) eligibility have been met.  As the Veteran is entitled to Class II(a) eligibility, he may be authorized for any treatment indicated as reasonably necessary for the correction of this service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).


ORDER

1.  Entitlement to service connection for a dental disability for compensation purposes is denied.

2.  Entitlement to service connection for a noncompensable dental disability for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility), for missing teeth, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


